DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on February 18, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 21-23, 28, 31, 32, 34, 36, 41, 42 and 44 have been amended; claims 1-20 are canceled. Accordingly, claims 21-44 are pending in this application, with an action on the merits to follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-33, 35, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Blunden et al. (hereinafter “Blunden”) (US 2012/0222331) in view of Tigan et al. (hereinafter “Tigan”) (US 2012/0073032).
Examiner notes that the following claims are being addressed in order of dependency, since the dependency does not strictly follow numerical order.
Regarding independent claim 21, Blunden discloses a method of configuring a headwear piece (Para. 0019 of Blunden discloses that the object of the invention can be a “hat” or a “headband”, each of which is a headwear piece example; the object is disclosed to have a charm attached thereto (i.e. configuring a headwear piece with a decorative charm)), the method comprising the steps of: obtaining a headwear piece (“hat” or “headband”, as noted above, is present, so it has been “obtained”) comprising: a body configured to engage a wearer's head to maintain the headwear piece in an operative state with respect to the wearer's head wherein a portion of the body remains exposed to view (Figs. 9 and 10 are referenced for purposes of identifying structures of the object #10; the object is #10, which is a wall; inner surface #46 is configured to engage a wearer’s head; outer surface #44 is configured to be exposed to view, in use; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the body having a wall with oppositely facing surfaces (wall is shown in Figs. 9 and 10, of object #10; the wall has oppositely facing surfaces) and at least a first opening in the wall (hole #16 is a first opening) defined by a first elongate opening in the wall bounded by elongate opposite edge portions (see below); and a first accessory, with the first 

    PNG
    media_image1.png
    288
    937
    media_image1.png
    Greyscale

accessory in a starting position fully separated from the body (charm #18 is a first accessory; charm starts off not attached to object #10 (i.e. hat or headband); i.e. fully separated from the body; the charm is disclosed as being receivable in any or all of holes #16 of the object #10 (Para. 0020 of Blunden)), directing a part of the first accessory into the first opening by enlarging the first opening to thereby place the first accessory into an operative position (Para. 0028 of Blunden; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Blunden discloses that the openings expand (i.e. the first opening is “enlarged” by being expanded) to permit part of the charms to be passed through the object #10 (i.e. wall); Para. 0006 of Blunden; the “passing through” is equivalent to “directing” the part into the opening; any portion of the stop #28 is “a part” of the first accessory that is directed into the first opening) whereby with the first accessory in the first accessory's operative position another part of the first accessory is exposed and viewable in conjunction with the portion of the body exposed to view (decorative portion #20 (i.e. another part) is exposed and viewable in conjunction with the outer surface #44 of the wall), the elongate opposite edge portions in closely adjacent relationship over the length of the first elongate opening with the wall in a relaxed state and the first accessory separated from the body (see annotated partial view of Fig. 2 above; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); since the identified opposite edge portions are “close to” and “lying near” one another in the illustrated relaxed configuration, they are deemed to be “closely adjacent” to one another; Examiner notes that “closely adjacent” does not require any particular amount of “closeness”, absent further distinguishing language in the claims), wherein the step of enlarging the first opening comprises moving the elongate opposite edge portions away from each other (Blunden teaches that “[a]s the material of the object 10 is flexible, the hole 16 expands and stretches to allow the stop 28 to pass through the hole 16” (Para. 0028) but does not explicitly state that the longer edges that define the opening are what are expanded to be moved away from each other (Blunden does not detail the minutia of this action, although one of ordinary skill in the art would understand that an entire opening defined by expandable material would be able to be stretched larger to increase the size of the opening in order to insert an object therethrough, which would involve the two elongated sides (i.e. opposite edge portions) being moved away from one another at least to some extent); since the identified opposite edge portions are the longer lengths of the opening, it would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to move the longer edges away from one another when expanding the opening, since this would increase the area of the opening, whereas moving the shorter opposing edges away from one another would likely cause the opening to decrease in area, creating a smaller passage for the stop #28 to be passed therethrough), whereby the another part of the first accessory performs an aesthetic function and/or a function other than the aesthetic function (decorative portion #20 has a decorative image #34; Examiner notes that “an aesthetic function and/or a function other than the aesthetic function” represents the entire spectrum of potential “functions” that the first accessory can be considered to be performing).  Examiner maintains that each of the elongated openings of Blunden is a “slit in the wall bounded by elongate opposite edge portions”, based on at least one definition of “slit” being "a straight, narrow cut or opening" (Defn. No. 3 (noun) of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com), wherein the openings #16 of Blunden are bound by straight lines and are narrow at least to some extent (absent further distinguishing language in the claim regarding relative lengths/widths of the edges that define the slit).  However, as explained in the most recent Office Action, the present rejection will again be made with reference to additional prior art, as addressed below.
Tigan teaches a device that includes a covering #102 that can be worn has a hat (Fig. 13 of Tigan).  The covering #102 can be adorned with various ornamental objects that are removably receivable into the covering #102 via openings #26.  The openings in the covering portion #102 may be in the form of slit-openings (Para. 0047 of Tigan), such as the slit-openings shown in Fig. 2 in Tigan.
Blunden and Tigan teach analogous inventions in the field of headwear ornamentation.  Absent a showing of criticality with respect to the first opening being of a “slit” type (Applicant’s originally-filed disclosure provides no particular benefit of the opening being a slit as compared to other types of openings, and discloses that other types of openings may be acceptable, as shown in Applicant’s Fig. 14), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the gap-opening shape of Blunden for the slit-type opening taught by Tigan for a variety of reasons, including (but not limited to) allowing the openings to be substantially closed when a charm is not installed therein, which would prevent rain from entering the head space of the hat if the wearer is enduring inclement weather, as opposed to the gap-type openings otherwise allowing water to enter freely if no charm is installed in a particular opening.  As a result of the modification, the elongated openings would be “slit” openings, as required by the claim.
Regarding claim 22, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the step of directing the part of the first accessory into the first opening comprises directing the part of the first accessory first through one of the oppositely facing surfaces and thereafter through the other of the oppositely facing surfaces (Para. 0028 of Blunden; charm is inserted into one of the holes #16; Figs. 9 and 10 show the charm to have part of it pass through one surface and out through the other surface of the hole #16).
Regarding claim 23, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the step of directing the part of the first accessory into the first opening comprises causing the another part of the first accessory to project to and beyond the other of the oppositely facing surfaces (Figs. 9 and 10 illustrate this result of the performed step).
Regarding claim 24, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed to teach all the limitations of claim 21, as explained above.  Blunden further teaches that the wall has a second opening spaced from the first opening (Para. 0018 of Blunden refers to multiple holes (i.e. a second opening is present and is spaced from the first opening)) and further comprising the step of placing one of the first accessory or another accessory in an operative position at the second opening (Para. 0020 of Blunden states that charms can be attached to any of the holes (i.e. either the first or another accessory is placeable at any of the openings, which includes the “second” opening referenced above)), the first accessory or the another accessory configured to cooperate with the body at the second opening in a same way the first accessory is configured to cooperate with the body at the first opening (the above reference functionality indicates that the charms’ attachment procedure is the same with respect to inserting the charm through a hole that has been expanded, and the hole contracting around the charm’s dimension to hold it thereto (Paras. 0028-0029 of Blunden)), but is silent to specifying that different charms have at least one of a different function and appearance than one another.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the second charm to have had a different appearance from the first charm, such as having a different decorative image #34 thereon, for the purpose of enhancing the aesthetics of the hat or headband as a matter of aesthetic design choice, since the concept of applying different decorations to different parts of a hat is well-known in the art, and further since it has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  See MPEP 2144.04(I).
Regarding claim 29, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the first accessory and the another accessory are configured to cooperate with the body at each of the first and second openings in a same manner so as to be interchangeably used at either of the first and second openings (Para. 0020 of Blunden discloses that the charms can be received in any or all of the holes of the object (i.e. headwear piece)).
Regarding claim 25, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the method further comprising the step of, with the first accessory in the first accessory’s operative position, separating the first accessory from the body (Paras. 0003 and 0033 of Blunden disclose “removal” of the charm from the object).
Regarding claim 26, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed to teach all the limitations of claims 21 and 25, as explained above.  Blunden’s disclosure teaches that a second accessory can be obtained, but is silent to the method specifically including the step, after separating the first accessory from the body and with the second accessory in a starting position fully separated from the body, directing a part of the second accessory into the first opening first through one of the oppositely facing surfaces and then through the other of the oppositely facing surfaces to thereby place the second accessory into an operative position whereby another part of the second accessory projecting beyond the other of the oppositely facing surfaces is exposed and viewable in conjunction with the portion of the body exposed to view, whereby the another part of the second accessory projecting beyond the other of the oppositely facing surfaces performs an aesthetic function and/or function other than an aesthetic function.  However, this method is equivalent to merely an act of taking the first charm out of the hole and replacing that charm in the same hole with a second charm, in the same procedural manner as installing the first charm.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have removed the first charm from the hole and replaced the first charm with a second charm in the same hole, in order to provide that hole’s location with a different decoration (see the 35 U.S.C. 103 rejection of claim 24 above, regarding the obviousness of charms having different decorative appearances), especially since Blunden teaches that charms can be receivable in any or all holes in the object, so the charms can be changed (Paras. 0003 and 0020 of Blunden).   While Blunden teaches that its charms are installed by inserting the stop through the holes from the outside of the object to the inside of the object (Para. 0028 of Blunden), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have installed the charm from the inside to the outside just the same, since the stop #28 is shown to be larger than the decorative portion #20 (see Figs. 9 and 10), wherein the process would be easier to pass the smaller decorative portion #20 through the hole #16 from the interior of the hat or headband, wherein the hole #16 would not need to be stretched as much as it would need to be stretched to pass the larger stop #28 therethrough from the outside.
Regarding claim 27, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the body's oppositely facing surfaces include an inside surface and an outside surface where the first opening is located (#46 and #44, as explained above, are inner and outer surfaces, respectively, of the body of object #10), the inside surface bounding at least a part of a head receptacle (“hat” example (Para. 0019 of Blunden) has a head receptacle therein; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); since Applicant has expressed concern that the reference to “a hat” in Blunden is not sufficient to establish the presence of a head receptacle, Examiner notes that Tigan’s disclosure clearly includes a version of a hat with a head receptacle, and it would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the hat type of Tigan as one example of a hat of choice for the hat of Blunden in order to provide coverage for the head of the wearer, as such types of domed hats are very well-known in the field of hat garments; as a result of utilizing the hat type of Tigan into the method of Blunden, the head receptacle would be constituted by covering #102, such as in Fig. 13 of Tigan), and the body and first accessory are configured so that the first accessory can be directed from the starting position from within the head receptacle (since the holes #16 are expandable (Paras. 0006, 0028-0029 of Blunden) and the decorative portion #20 is actually smaller than the stop #28, which is disclosed as being inserted through the hole from the outside, then the smaller decorative portion (i.e. smaller than the stop) would have the capability to be installed just the same from the inside of the head receptacle, through the hole and into its operative position with the decorative portion #20 visibly exposed), but is silent to specifying the further step of directing the first accessory from the first accessory's starting position within the head receptacle into the first accessory's operative position.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have performed the step of directing the charm (i.e. first accessory) from the charm's starting position within the head receptacle into the charm's operative position since such a modification of the method would merely involve inserting the charm from the opposite side of the surface, which is not a novel concept, and further since a benefit of inserting the charm through the opening from within the head receptacle would likely be easier for the user since the charm’s decorative portion is smaller in diameter than the diameter of the stop (i.e. the opening would not need to be enlarged as much to permit the decorative portion to pass therethrough), wherein the larger stop is what is inserted through the opening from the exterior of the head receptacle in the method of Blunden as disclosed.
Regarding claim 30, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the wall, where the first opening is located, has a first surface (#46) of the oppositely facing surfaces directly facing the wearer's head with the headwear piece in the operative state and the other of the oppositely facing surfaces is an oppositely facing second surface (#44; see the rejection of claim 27 above regarding utilization of the domed hat type taught by Tigan into the modified method of Blunden).
Regarding claims 31 and 32, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that, with the first accessory in the first accessory's operative position and the headwear piece in the operative state, a portion of the first accessory is captive between the wall and the wearer's head (claim 31) (stop #28 is captive between the wall of object #10 and the wearer’s head; any remaining portion of the stop (i.e. remaining that is not assigned as the first accessory’s “part” in independent claim 21 above) is “a portion” of the first accessory that is captive between the wall and the wearer’s head; Para. 0030 of Blunden; see the rejection of claim 27 above regarding utilization of the domed hat type taught by Tigan into the modified method of Blunden), wherein with the first accessory in the first accessory's operative position and the headwear piece in the operative state, the captive portion of the first accessory is directly exposed to the wearer's head (claim 32) (stop #28 (which includes the “portion” of the first accessory, as explained above) is captive between the wall of object #10 and the wearer’s head and stop’s surface #31 is directly exposed to the wearer’s skin, which would be the head as the method is applied to a hat (Para. 0030 of Blunden); see the rejection of claim 27 above regarding utilization of the domed hat type taught by Tigan into the modified method of Blunden).
Regarding claim 33, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that, with the first accessory in the first accessory's operative position, the another part of the first accessory projects away from the body wall (Figs. 9 and 10 of Blunden; decorative portion #20 (i.e. “another part”) projects away from the outer surface of the wall).
Regarding claim 35, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the method further comprising the step of causing the first accessory to be maintained in the first accessory's operative position as an incident of the first accessory moving from the first accessory's starting position into the first accessory's operative position (the holes #16 are expandable, wherein the charm is inserted partially through the hole to be held within the opening; charm’s dimensions are larger than the holes’ dimensions to prevent the charm from falling out; Paras. 0028-0029 of Blunden).
Regarding claim 36, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the first accessory and body are configured so that the first accessory is changeable back and forth between the position fully separated from the body and the first accessory's operative position without requiring use of any separate fasteners (Paras. 0028-0029 of Blunden disclose that the charm is insertable and removable and held via elasticity/stretchability of the size of the hole #16 itself, without any need for additional fasteners).
Regarding claim 38, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the first elongate slit is substantially straight (see annotated partial view of Fig. 2 above, which show the edges to be straight lines that are parallel to one another, rendering the original opening in Blunden itself to be at least substantially straight; upon modification of the openings to become the slit-type openings taught by Tigan, the reduced width of the opening to become a slit results also in slits that are at least substantially straight, as shown in Tigan’s Fig. 1).
Regarding claim 39, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the headwear piece is in the form of one of: an endless band; a cup shape without a rim; a cup shape with a rim extending fully around the cup shape; a cup shape with a rim extending only partially around the cup shape; a clip shape; a head engaging part with an open top; and a visor (see the rejection of claim 27 above regarding utilization of the domed hat type taught by Tigan’s Fig. 13 into the modified method of Blunden; the domed type hat taught by Tigan is an example of “a cup shape without a rim”, wherein “rim” is being interpreted as a type of brim/visor/bill).
Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Blunden in view of Tigan as applied to claim 21 above, and further in view of Tuohy et al. (hereinafter “Tuohy”) (US 2014/0208483).
Regarding claim 37, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) teaches all the limitations of claim 21, as set forth above. Blunden teaches that its charm can include various types of connection mechanisms (Para. 0022 of Blunden), but is silent to there being hook-and-loop type fastener components on the body and first accessory that cooperate to maintain the first accessory in the first accessory’s operative position.
Tuohy teaches a hat with an attachable decoration that is held within an opening in the crown of the hat, wherein the connection between the decoration and the crown’s opening includes an attachment mechanism #150 that can include a hook-and-loop mechanism (see Fig. 8; Para. 0030 of Tuohy).
Modified Blunden and Tuohy teach analogous inventions in the field of objects (including headwear) with attachable decorations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the hook-and-loop attachment mechanism #150 of Tuohy to the attachment between the charm and the holes of Blunden, in order to supplement the existing attachment therebetween (which would provide additional securement than merely relying on the elasticity of the body alone to retention of the charm), and further since hook-and-loop fasteners are very well-known in the art to be used to removably fasten components together.
Regarding claim 28, the resulting method as described with respect to claim 37 above would also meet the limitations required by claim 28, wherein there are cooperating connectors on one of the oppositely facing surfaces of the body and first accessory that engage (via the incorporation of the hook-and-loop fastener components, each component (i.e. hook component and loop component) would be on oppositely facing surfaces of the body and first accessory that removably engage with one another) as the first accessory is moved from the starting position into the operative position to thereby maintain the first accessory in the first accessory's operative position (as explained above, the hook-and-loop fasteners would engage and therefore maintain the first accessory in the operative position).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Blunden in view of Tigan as applied to claim 21 above, and further in view of Zakarian (US 2009/0199323).
Regarding claim 34, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) teaches all the limitations of claim 21, as set forth above, and teaches that there is a second opening spaced from the first opening (multiple holes #16, wherein any other one of the holes #16 not relied upon as the first opening is a “second opening”), but is silent to the method further comprising directing the wearer's hair through the second opening with the headwear piece in the operative state.
Zakarian teaches a headwear device that includes an aperture #51 defined by an elastic ring member #50 (Para. 0030 of Zakarian), the aperture devoted to allowing the user to pass their hair #74 and/or ponytail #75 through the opening, and teaches a method of performing such an action (Para. 0034 of Zakarian).
Modified Blunden and Zakarian teach analogous inventions in the field of wearable objects (both including headwear) with elastic openings.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added an aperture in the back of the hat example of Blunden and passed the user’s hair therethrough, as taught by Zakarian, in order to allow the user to wear a hat and control the hair during activities (Paras. 0012-0014 of Zakarian).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Blunden in view of Tigan as applied to claim 21 above, and further in view of Rothchild (USPN 1,990,096).
Regarding claim 40, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) teaches all the limitations of claim 21, as set forth above, but does not teach that any of the openings (i.e. including the first elongate slit) are defined by a zipper.
Rothchild teaches a headwear device that includes openings (slits #7) that are openable and closeable via a zipper (slide fastener means #8), including a slide #9 and ornamental pull tab #11 (Page 1, Col. 2, Lines 23-36 of Rothchild).
Modified Blunden and Rothchild teach analogous inventions in the field of headwear with ornamentations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the zipper mechanism of the slit #7 of Rothchild into the modified opening #16 of Blunden for a variety of reasons, including (but not limited to) providing an additional ornamentation item via the ornamental pull tab #11, while also adding a benefit of a capability of mechanically closing the opening (if desired by the user), while maintaining an ornamentation appearance via the zipper pull.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Blunden in view of Tigan and Stillwell (US 2008/0263839).
Regarding independent claim 41, Blunden discloses a method of configuring a headwear piece (Para. 0019 of Blunden discloses that the object of the invention can be a hat or a headband, each of which is a headwear piece example; the object is disclosed to have a charm attached thereto (i.e. configuring a headwear piece with a decorative charm)), the method comprising the steps of: obtaining a headwear piece (“hat” or “headband”, as noted above, is present, so it has been “obtained”) comprising: a body configured to engage a wearer's head to maintain the headwear piece in an operative state with respect to the wearer's head wherein a portion of the body remains exposed to view (Figs. 9 and 10 are referenced for purposes of identifying structures of the object #10; the object is #10, which is a wall; inner surface #46 is configured to engage a wearer’s head; outer surface #44 is configured to be exposed to view, in use; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the body having a wall with oppositely facing surfaces (wall is shown in Figs. 9 and 10, of object #10; the wall has oppositely facing surfaces) and at least a first opening in the wall (hole #16), the wall having an elastic material defining the first opening (the object #10, which includes the wall, is made of a flexible material that is expandable and stretches (Para. 0006, 0028 of Blunden; if a material is expandable and stretchable, then it has some degree of elasticity)); and a first accessory (charm #18 is a first accessory), with the first accessory in a starting position fully separated from the body (charm starts off not attached to object #10 (i.e. hat or headband); i.e. fully separated from the body; the charm is disclosed as being receivable in any or all of holes #16 of the object #10 (Para. 0020 of Blunden)), directing a part of the first accessory into the first opening to thereby place the first accessory into an operative position by enlarging the first opening (Para. 0028 of Blunden; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Blunden discloses that the openings expand (i.e. the first opening is “enlarged” by being expanded) to permit the charms to be passed through the object #10 (i.e. wall); Para. 0006 of Blunden) by stretching the elastic material whereby another part of the first accessory is exposed and viewable in conjunction with the portion of the body exposed to view (decorative portion #20 is exposed and viewable in conjunction with the outer surface #44), whereby the another part of the first accessory performs an aesthetic function and/or a function other than the aesthetic function (decorative portion #20 has a decorative image #34; Examiner notes that “an aesthetic function and/or a function other than the aesthetic function” represents the entire spectrum of potential “functions” that the first accessory can be considered to be performing).  Examiner maintains that each of the elongated openings of Blunden is a “slit”, wherein the opening has a length, rendering it “elongated” (i.e. “the first opening defined by a first elongate slit”), based on at least one definition of “slit” being "a straight, narrow cut or opening" (Defn. No. 3 (noun) of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com), wherein the openings #16 of Blunden are bound by straight lines and are narrow at least to some extent (absent further distinguishing language in the claim regarding relative lengths/widths of the edges that define the slit).  However, as explained in the most recent Office Action, the present grounds of rejection will be updated (based on Applicant’s amendment of claim 41) and made with reference to additional prior art, as addressed below.  Also, Blunden teaches that the object #10 itself is made of a flexible material that is expandable and stretches (Para. 0006, 0028 of Blunden; if a material is expandable and stretchable, then it has some degree of elasticity), but does not teach that the object has an elastic material “thereon” (i.e. an elastic material distinct from the existing object #10) that defines the first opening (hole #16), wherein the enlarging of the first opening is applied to such a distinct elastic material.
Tigan teaches a device that includes a covering #102 that can be worn has a hat (Fig. 13 of Tigan).  The covering #102 can be adorned with various ornamental objects that are removably receivable into the covering #102 via openings #26.  The openings in the covering portion #102 may be in the form of slit-openings (Para. 0047 of Tigan), such as the slit-openings shown in Fig. 2 in Tigan.
Stillwell teaches a hat (#400) with removably attachable decorative elements (#402), wherein the crown of the hat has openings within an elastic panel #414.  The openings include a grommet member #418, wherein the grommet members may be molded from the same piece of material as the elastic panel #414.  The purpose of the grommet member #418 is to strengthen the holes #416 in order to facilitate the repeated insertion and removal of interchangeable logo buttons #402 (Para. 0023 of Stillwell).
Blunden, Tigan and Stillwell teach analogous inventions in the field of hats with interchangeable ornaments.  Absent a showing of criticality with respect to the first opening being of a “slit” type (Applicant’s originally-filed disclosure provides no particular benefit of the opening being a slit as compared to other types of openings, and discloses that other types of openings may be acceptable, as shown in Applicant’s Fig. 14), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the gap-opening shape of Blunden for the slit-type opening taught by Tigan for a variety of reasons, including (but not limited to) allowing the openings to be substantially closed when a charm is not installed therein, which would prevent rain from entering the head space of the hat if the wearer is enduring inclement weather, as opposed to the gap-type openings otherwise allowing water to enter freely if no charm is installed in a particular opening.  As a result of the modification, the elongated openings would be “slit” openings, as required by the claim. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added instances of grommets to the openings in Blunden (the grommets being molded from the same expandable/stretchable (i.e. elastic) material as the surrounding body/wall of the hat) in order to strengthen the openings in order to facilitate the repeated insertion and removal of interchangeable charms, as such a benefit is taught by Stillwell, as noted above.  As a result of the modification, the wall would have a distinct elastic material “thereon” to define the openings, via the added grommet members (via the teaching of Stillwell) that are formed from the same surrounding elastic material as the wall (via the teaching of Stillwell).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (hereinafter “Aoki”) (US 2013/0160490) in view of EITHER of Perry, Sr. (hereinafter “Perry”) (USPN 6,158,054) OR Chiang (USPN 5,934,294).
Regarding independent claim 42, Aoki discloses a method of configuring a headwear piece (Para. 0018 of Aoki discloses that the object of the invention can be a hat or a headband, each of which is a headwear piece example; the object is disclosed to have a charm attached thereto (i.e. configuring a headwear piece with a decorative charm)), the method comprising the steps of: obtaining a headwear piece (hat or headband, as noted above, is present, so a headwear piece has been “obtained”) comprising: a body configured to engage a wearer's head to maintain the headwear piece in an operative state with respect to the wearer's head wherein a portion of the body remains exposed to view (Figs. 10 and 11 are referenced for purposes of identifying structures of the object #10; the object is #10, which is a wall; inner surface #44 is configured to engage a wearer’s head; outer surface #52 is configured to be exposed to view, in use; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the body having a wall with oppositely facing surfaces (wall is shown in Figs. 10 and 11, of object #10; the wall has oppositely facing surfaces #44/52) and at least a first opening in the wall (hole #16 is a first opening in the wall); and a first accessory (charm #18 is a first accessory) having at least a portion made from a readily deformable material (charm #18 has a decorative portion #20 and a connecting portion #22, which includes a stem #28, a base #30 and a stop #32, all of which is at least a portion of the charm #18 (i.e. first accessory); in one example, the connecting portion #22 can be made of a “flexible and bendable elastic material” such as silicone (Para. 0020 of Aoki) and stop can be flexible and bendable (Para. 0034 of Aoki); flexible/bendable indicates deformability to some degree; in another example, the decorative portion #20 of the charm #18 may be made of a flexible plastic or rubber (Para. 0029); Examiner notes that the adverb “readily” does not further distinguish the deformability of the material in any patentably distinguishing sense, and further notes that Applicant’s Specification provides no apparent explanation as to how “readily deformable” would be structurally different than “deformable” when describing a material property), with the first accessory in a starting position fully separated from the body (charm starts off not attached to object #10 (i.e. hat or headband); i.e. fully separated from the body; the charm is disclosed as being receivable in any or all of holes #16 of the object #10 (Para. 0019 of Aoki)), directing the first accessory into the first opening to thereby place the first accessory into an operative position whereby a part of the first accessory is exposed and viewable in conjunction with the portion of the body exposed to view (Para. 0034 of Aoki describes the charm (i.e. first accessory) passing through the hole (i.e. being directed into the first opening) whereby a part of the first accessory is exposed any viewable (i.e. the decorative portion #20 is “a part” that is exposed and viewable); Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), whereby the part of the first accessory performs an aesthetic function and/or a function other than the aesthetic function (as noted above, the “part” is the decorative portion #20, which performs at least an aesthetic function; Examiner notes that “an aesthetic function and/or a function other than the aesthetic function” represents the entire spectrum of potential “functions” that the part of the first accessory can be considered to be performing).  While Aoki discloses that several deformable components of the charm #18 (i.e. first accessory) can bend and are flexible to be directed through the hole #16 (i.e. first opening) (see Para. 0034 of Aoki, for example), Aoki is silent to explicitly teaching that the step of directing the charm into the first opening comprises “collapsing” the deformable portion(s) to an effective diameter that is less than an effective diameter of the first opening and directing the collapsed deformable portion(s) of the first accessory into the first opening.
Perry discloses a hat that includes openings, wherein the openings have rubber grommets.  The grommets are inserted into the holes when their flanges are “squeezed and deformed to fit inside their respective…holes” (Col. 4, Lines 11-15 of Perry; i.e. squeezing and deforming is a type of “collapsing” action; Perry therefore teaches that the concept of collapsing a deformable material (rubber, in this case) in order to insert it into or through a hole is known).
Chiang discloses a head-worn device that includes an ornament that has a connecting portion that is conveniently assembled and disassembled wherein the connecting portion includes a wire that is compressed to make the width of a hook portion thereof to be less than that of an inserting opening when traversing the hook portion into and out of the opening for attachment and removal (Col. 3, Lines 28-35 of Chiang; i.e. compressing is a form of a “collapsing” action; Chiang therefore teaches that the concept of collapsing a deformable material (elastic wire, in this case) in order to insert it into or through a hole is known).
Aoki, Perry and Chiang all teach analogous inventions in the field of headwear that involves elastic components removably attached to openings.  Absent a showing of criticality with respect to the first accessory’s readily deformable “at least portion” being collapsed prior to inserting it into the first opening (for example, Paras. 0016, 0081-0082 and 0085 of Applicant’s Specification disclose that the opening can be enlarged to allow for the accessory to be installed), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have performed an action of squeezing, compressing or deforming the “at least portion” of the charm #18 (either the deformable decorative portion #20 or the deformable connecting portion #22, as Aoki teaches both as alternative embodiments, as explained above), in order to insert the charm’s deformable “at least portion” into the opening, as taught by either/both of Perry and/or Chiang, as explained above, and further since the concept of squeezing, compressing or deforming a readily deformable material in order to pass it through an opening is a known concept.  As a result of the modification, the method would involve, upon the squeezing, compressing or deforming, reducing “an effective” size (i.e. diameter) of the readily deformable portion to be less than “an effective” size (i.e. diameter) of the opening in order to allow the readily deformable portion to be passed therethrough during installation of the charm (i.e. otherwise, if the opening’s effective diameter is smaller than the readily deformable portion’s effective diameter, then the object would never be able to pass through the opening).
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of EITHER of Perry OR Chiang as applied to claim 42 above, and further in view of Stillwell.
Regarding claim 43, the modified method of Aoki (i.e. Aoki in view of EITHER of Perry OR Chiang, as explained above with respect to claim 42) teaches all the limitations of claim 42, as set forth above, but is silent to specifying the particular type of “hat” or “headband”, and is therefore silent to one of the wall’s oppositely facing surfaces being an inside surface bounding at least part of a head receptacle and the other of the oppositely facing surfaces being an outside surface exposed to view with the headwear piece in the operative state, the at least portion of the first accessory that is collapsed is a mounting part of the first accessory that resides against the inside surface with the first accessory in the first accessory's operative position (although, modified Aoki does teach that the flexed/bent stop is part of the overall structure that performs a function of mounting the charm to the object #10, so it is a “mounting part” inasmuch as this part has been described in the claim).
As noted above, Stillwell teaches a hat (#400) that includes a crown, wherein the crown can include removably affixable ornaments (#402).
Modified Aoki and Stillwell teach analogous inventions in the field of hats with decorations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the domed hat with a brim type taught by Stillwell as the hat type of choice used in the modified method of Aoki, in order to provide a well-known baseball cap headwear that can be decorated, as hat decoration is sought by Aoki, as explained above.  As a result of the modification, the hat utilized in the method would have oppositely facing surfaces (i.e. interior and exterior surfaces of the dome, wherein the interior surface faces the head of the wearer and the opposite exterior surface faces away from the wearer), one being an inside surface bounding at least part of a head receptacle (as noted above) and the other of the oppositely facing surfaces being an outside surface exposed to view with the headwear piece in the operative state (as noted above), and the method would involve the at least portion of the first accessory that is collapsed being a mounting part of the first accessory that resides against the inside surface with the first accessory in the first accessory's operative position (in the instance wherein the connecting portion #22 is deformable, the stop (i.e. mounting part) would be collapsed for entry through the opening and would reside against the interior surface of the hat with the charm installed (i.e. operative position of first accessory)).
Regarding claim 44, the modified method of Aoki (i.e. Aoki in view of EITHER of Perry OR Chiang, as explained above with respect to claim 42) teaches all the limitations of claim 42, as set forth above, but is silent to specifying the particular type of “hat” or “headband”, and is therefore silent to one of the oppositely facing surfaces is an inside surface bounding at least part of a head receptacle and the other of the oppositely facing surfaces is an outside surface exposed to view with the headwear piece in the operative state, wherein the part of the first accessory is on the at least portion of the first accessory (although, modified Aoki does teach that the connecting portion #22 can be made of flexible and bendable elastic material (i.e. the connecting portion #22 defining the claimed “at least portion”, as best as can be understood in light of the disclosure and Applicant’s previous remarks regarding such “at least portion” language), wherein the “part” (i.e. decorative portion #20) is “on” the connecting portion #22 (i.e. “the at least portion”)).
As noted above, Stillwell teaches a hat (#400) that includes a crown, wherein the crown can include removably affixable ornaments (#402).
Modified Aoki and Stillwell teach analogous inventions in the field of hats with decorations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the domed hat with a brim type taught by Stillwell as the hat type of choice used in the modified method of Aoki, in order to provide a well-known baseball cap headwear that can be decorated, as hat decoration is sought by Aoki, as explained above.  As a result of the modification, one of the oppositely facing surfaces is an inside surface bounding at least part of a head receptacle (i.e. the inner surface of the dome configured to sit against the head of the wearer) and the other of the oppositely facing surfaces is an outside surface exposed to view (i.e. the outer surface of the dome opposite from the aforementioned inner surface) with the headwear piece in the operative state.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed relevant to the updated ground(s) of rejection will be addressed below.
With respect to claim 21, Applicant continues their argument against Examiner’s interpretation of Blunden’s opening being a “slit” based on Examiner’s cited definition above of “a straight, narrow cut or opening”.  Applicant states that based on Applicant’s drawing of a slit in Fig. 18 and the ordinary meaning of “slit”, consistent with Examiner’s provided definition, the holes #16 of Blunden are not “elongate slits” as recited in claim 21.  Applicant states that “One example of a “slit” would be a cut produced by a sharp instrument, such as s knife without removing any material”.  Examiner agrees that this would be “one example” of a slit.  However, Applicant’s Specification and Claims each fail to define the slit in any such narrowing sense.  Only Applicant’s Fig. 18, as noted above, provides some context of this “one example” of the slit.  Since “slit” has a known definition (cited above) as “a straight, narrow cut or opening” (Defn. No. 3 (noun) of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com), and the holes of Blunden can be interpreted as meeting this limitation since they are straight, narrow openings to some extent.  Nevertheless, Examiner provided a secondary reference to meet Applicant’s narrower interpretation of “slit” by modifying the openings of Blunden to be specifically “slits” as taught by Tigan, as explained previously, and again above.
Applicant argues against the combination of Blunden and Tigan by contending that “Blunden is clearly providing holes for ventilation and also to produce a decorative design” and that it “would be changing the basic principle of operation of Blunden to modify Blunden to change the holes to slits”.  Examiner notes that Blunden does not mention anything about ventilation with respect to its holes, let alone mention “ventilation” or any apparent equivalent thereof (i.e. “air”, “flow”, “breath[ability]”) and this argument is purely speculative by Applicant.  The principle operation of the holes is to receive removable charms therein, and this operability is not negatively affected by changing the shape to be “slit”-shaped as taught by Tigan, as Applicant argues.  The decorative design is provided by the decorative charms, which are not being removed as a result of the modification.  Further, Blunden teaches that “the holes 16 can have any shape” (Para. 0018 of Blunden), lending itself to modification of the shape of the holes.
Applicant also argues that “Tigan discloses slits only on separate doll configurations 10, 100 which are not defined as “hats”.”  As noted previously and again above, Tigan teaches that its device can be used as a hat (Fig. 13), and further discloses that “a covering portion 102 may have any type of features installed”, wherein the slit-shaped openings are features taught within Tigan’s disclosure.  Both the doll embodiment #10 and the hat embodiment (Fig. 13) include the covering portion #102, so the hat does, in fact, contemplate having the slit-shaped openings.
With respect to claim 27, Applicant argues “it would be impractical to try to attach the charm 18 by reaching blindly into the volume occupied by the front of the user’s foot to access the holes and appropriately manipulate the charms” (emphasis added).  This argument is confusing because it is based on the footwear embodiment of Blunden, which is not being relied upon in the rejection as explained previously and again above.  Since the claim does not require that the headwear piece actually be on the wearer’s head prior to  installation of the first accessory, there would be no “blind” reaching into the interior of the hat/headwear piece, and the volume would not be occupied by any part of the user, aside from the hand/fingers which would be performing the installation of the charm.
Applicant further argues that since “Tigan also teaches an outside/in assembly direction”, it “would not be possible to direct the features 114/116 from the inside/out into and through the openings 112”.  Examiner notes that Tigan is only being relied upon (regarding claim 21) for teaching the shape of the openings as being “slit” shaped, as specifically recited in the claim.
With respect to claim 28, Applicant’s argument is rendered moot due to the new ground(s) of rejection in view of the amended claim language.
With respect to claim 31, Applicant argues that “[n]o details are given in Tigan that would, in combination with Blunden, make obvious the captive relationship disclosed”.  Tigan clearly shows a hat with a dome shape and various locations of where ornaments can be placed, wherein the interior surface would occupy the stop of Blunden, which would be between the wall and the user’s head, in use.
With respect to claim 37, Applicant argues that “[t]here would be no need to include an additional structure to maintain the first accessory in its operative position such as the hook-and-loop type fasteners as claimed”.  While this may not be “needed”, it (i.e. the modification by adding the hook-and-loop fasteners) would certainly provide some benefit over the existing structure, which relies only on the shape of the stop and/or charm being larger than the shape of the hole, when relaxed, since the hook-and-loop would require additional force to dislodge the charms from the holes, in the event the holes were inadvertently stretched.
With respect to claim 40, Applicant argues that “one skilled in the art would not be motivated to incorporate a zipper”… “since Blunden is purposely maintaining a decorative shape of the hole”.  This is not found persuasive because Blunden specifically states that the holes can be any shape, indicating that a particular shape need not be “maintained”, as Applicant contends.
With respect to claim 42, Applicant argues that “[t]o modify Aoki by incorporating structure as in either of Perry or Chiang would change the basic structure in Aoki and the principle operation thereof”.  This is not found persuasive because nothing about the structure of Aoki is being modified by either of Perry or Chiang.  These references are (alternatively of one another) only being relied upon for teaching a method step of “collapsing” the deformable material in order to install the charm through the holes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732